Exhibit 10.37

2011 STOCK INCENTIVE PLAN

FOR KEY EMPLOYEES OF

BLUE ACQUISITION GROUP, INC. AND ITS AFFILIATES

 

1. Purpose of Plan

The 2011 Stock Incentive Plan for Key Employees of Blue Acquisition Group, Inc.
and its Affiliates (the “Plan”) is designed:

(a) to promote the long term financial interests and growth of Blue Acquisition
Group, Inc. (the “Company”) and its Subsidiaries by attracting and retaining
management and other personnel and key service providers with the training,
experience and ability to enable them to make a substantial contribution to the
success of the Company’s business;

(b) to motivate management personnel by means of growth-related incentives to
achieve long range goals; and

(c) to further the alignment of interests of participants with those of the
stockholders of the Company through opportunities for increased stock, or
stock-based ownership in the Company.

 

2. Definitions

As used in the Plan, the following words shall have the following meanings:

(a) “Affiliate” means with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person.

(b) “Board” means the Board of Directors of the Company.

(c) “Change in Control” means (i) the sale of all or substantially all (i.e., at
least 80%) of the assets (in one transaction or a series of related
transactions) of Blue Holdings I, L.P. (the “Parent”), a limited partnership
controlled by affiliates of Kohlberg Kravis Roberts & Co., Vestar Capital
Partners and Centerview Partners (together, the “Sponsors”), the Company, Del
Monte Foods Company or Del Monte Corporation, as applicable, to any Person (or
group of Persons acting in concert), other than to (x) the Sponsors or their
Affiliates or (y) any employee benefit plan (or trust forming a part thereof)
maintained by Parent, the Company or their respective Affiliates or other Person
of which a majority of its voting power or other equity securities is owned,
directly or indirectly, by Parent or the Company; or (ii) a merger,
recapitalization or other sale (in one transaction or a series of related
transactions) by Parent, the Company, the Sponsors or any of their respective
Affiliates (which includes for the avoidance of doubt Del Monte Foods Company
and Del Monte Corporation), to a Person (or group of Persons acting in concert)
of equity interests or voting power that results in any Person (or group of
Persons acting in concert) (other than (x) the Sponsors or their Affiliates or
(y) any employee benefit plan (or trust forming a part thereof) maintained by
Parent, the Company or their respective Affiliates or other Person of which a
majority of its voting power or other equity securities is owned, directly or
indirectly, by Parent or the Company) owning more than 50% of the equity
interests or voting power of Parent,



--------------------------------------------------------------------------------

the Company, Del Monte Foods Company or Del Monte Corporation, as applicable (or
any resulting company after a merger); or (iii) any event which results in the
Sponsors or their respective Affiliates ceasing to hold the ability to elect a
majority of the managers of the General Partner of Parent, or members of the
board of directors of Parent, or members of the board of directors of the
Company, as applicable. For the avoidance of doubt, none of an initial public
offering, stock dividend, stock split or any other similar corporate event shall
alone constitute a Change in Control.

For purposes of this definition, “controlled by” means with respect to the
relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, by contract or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.

(d) “Code” means the United States Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Compensation Committee of the Board (or, if no such
committee is appointed, the Board).

(f) “Common Stock” or “Share” means the common stock, par value $0.01 per share,
of the Company, which may be authorized but unissued, or issued and reacquired.

(g) “Employee” means a person, including an officer, in the regular employment
of the Company or any other Service Recipient who, in the opinion of the
Committee, is, or is expected to have involvement in the management, growth or
protection of some part or all of the business of the Company or any other
Service Recipient.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Fair Market Value” means the fair market value of one share of Common Stock
on any given date, as determined reasonably and in good faith by the Board, and
based on the most recent appraisal of Common Stock prepared by a third party
that is not an Affiliate of Parent, the Company or any of its subsidiaries
received by the Board, which appraisal must have been prepared no more than six
months prior to the date on which such determination is made.

(j) “Grant” means an award made to a Participant pursuant to the Plan and
described in Section 5, including, without limitation, an award of a Stock
Option or Other Stock-Based Award.

(k) “Grant Agreement” means an agreement between the Company and a Participant
that sets forth the terms, conditions and limitations applicable to a Grant.

(l) “Group” means “group,” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.

(m) “Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement between the applicable Participant and the Company.

 

2



--------------------------------------------------------------------------------

(n) “Other Stock-Based Award” means any award described in Section 5(b) below.

(o) “Participant” means an Employee, non-employee member of the Board,
consultant or other person having a service relationship with the Company or any
other Service Recipient, to whom one or more Grants have been made and remain
outstanding.

(p) “Person” means “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

(q) “Public Offering” means any registered public offering of the Common Stock
on the New York Stock Exchange or the Nasdaq Stock Market or other nationally
recognized stock exchange or listing system.

(r) “Sale Participation Agreement” shall mean that certain Sale Participation
Agreement between the applicable Participant and Parent.

(s) “Service Recipient” shall mean, the Company, any Subsidiary of the Company,
or any Affiliate of the Company that satisfies the definition of “service
recipient” within the meaning of Treasury Regulation Section 1.409A-1(g) (or any
successor regulation), with respect to which the person is a “service provider”
(within the meaning of Treasury Regulation Section 1.409A-1(f) (or any successor
regulation).

(t) “Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with the Company if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other equity interests possessing 50% or more of the
total combined voting power of all classes of stock or other equity interests in
one of the other corporations or other entities in such chain.

 

3. Administration of Plan

(a) The Plan shall be administered by the Committee. The Committee may adopt its
own rules of procedure, and action of a majority of the members of the Committee
taken at a meeting, or action taken without a meeting by unanimous written
consent, shall constitute action by the Committee. The Committee shall have the
power and authority to administer, construe and interpret the Plan, to make
rules for carrying it out and to make changes in such rules. Any such
interpretations, rules, and administration shall be consistent with the basic
purposes of the Plan.

(b) The Committee may delegate to the Chief Executive Officer and to other
senior officers of the Company its duties under the Plan, subject to applicable
law and such conditions and limitations as the Committee shall prescribe, except
that only the Committee may designate and make Grants to Participants.

(c) The Committee may employ counsel, consultants, accountants, appraisers,
brokers or other persons. The Committee, the Company, and the officers and
directors of the Company shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Company and all other interested persons. No member
of

 

3



--------------------------------------------------------------------------------

the Committee, nor employee or representative of the Company shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Grants, and all such members of the Committee,
employees and representatives shall be fully protected and indemnified to the
greatest extent permitted by applicable law by the Company with respect to any
such action, determination or interpretation.

 

4. Eligibility

The Committee may from time to time make Grants under the Plan to such
Employees, or other persons having a relationship with Company or any other
Service Recipient, and in such form and having such terms, conditions and
limitations as the Committee may determine. The terms, conditions and
limitations of each Grant under the Plan shall be set forth in a Grant
Agreement, in a form approved by the Committee, consistent, however, with the
terms of the Plan; provided, however, that such Grant Agreement shall contain
provisions dealing with the treatment of Grants in the event of the termination
of employment or other service relationship, death or disability of a
Participant, and may also include provisions concerning the treatment of Grants
in the event of a Change in Control.

 

5. Grants

From time to time, the Committee will determine the forms and amounts of Grants
for Participants. Such Grants may take the following forms in the Committee’s
sole discretion:

(a) Stock Options – These are options to purchase Common Stock (“Stock
Options”). At the time of Grant the Committee shall determine, and shall include
in the Grant Agreement, the option exercise period, the option exercise price,
vesting requirements, and such other terms, conditions or restrictions on the
grant or exercise of the option as the Committee deems appropriate including,
without limitation, the right to receive dividend equivalent payments on vested
options. Notwithstanding the foregoing, the exercise price per Share of a Stock
Option shall in no event be less than the Fair Market Value on the date the
Stock Option is granted (subject to later adjustment pursuant to Section 8
hereof). In addition to other restrictions contained in the Plan, a Stock Option
granted under this Section 5(a) may not be exercised more than 10 years after
the date it is granted. Payment of the Stock Option exercise price shall be made
(i) in cash, (ii) with the consent of the Committee, in Shares (any such Shares
valued at Fair Market Value on the date of exercise) that the Participant has
held for at least six months (or such other period of time as may be required by
the Company’s accountants), (iii) with the consent of the Committee, through the
withholding of Shares (any such Shares valued at Fair Market Value on the date
of exercise) otherwise issuable upon the exercise of the Stock Option in a
manner that is compliant with applicable law, or (iv) a combination of the
foregoing methods, in each such case in accordance with the terms of the Plan,
the Grant Agreement.

(b) Other Stock-Based Awards- The Committee may grant or sell awards of Shares,
awards of restricted Shares and awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares
(including, without limitation, restricted stock units, stock appreciation
rights, and dividend equivalent rights). Such “Other Stock-Based Awards” shall
be in such form, and dependent on such conditions, as the Committee may
determine, including, without limitation, the right to receive or vest with
respect to, one or more

 

4



--------------------------------------------------------------------------------

Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Grants under the Plan. Subject to the provisions of the
Plan, the Committee shall determine to whom and when Other Stock-Based Awards
will be made, the number of Shares to be awarded under (or otherwise related to)
such Other Stock-Based Awards; whether such Other Stock-Based Awards shall be
settled in cash, Shares or a combination of cash and Shares; and all other terms
and conditions of such awards (including, without limitation, the vesting
provisions thereof and provisions ensuring that all Shares so awarded and issued
shall be fully paid and non-assessable).

 

6. Limitations and Conditions

(a) The number of Shares available for Grants under this Plan is intended to be
6% of outstanding shares at closing on a fully diluted basis, subject to
adjustment as provided for in Sections 8 and 9, unless restricted by applicable
law, provided that such pool size shall automatically be increased if both the
Board and the Chief Executive Officer, in their discretion, make Grant
allocations that exceed 6% of outstanding shares at closing. Shares related to
Grants that are forfeited, terminated, canceled, expire unexercised, withheld to
satisfy tax withholding obligations, or are repurchased by the Company shall
immediately become available for new Grants.

(b) Nothing contained herein shall affect the right of the Company or any other
Service Recipient to terminate any Participant’s employment or other service
relationship at any time or for any reason.

(c) Other than as specifically provided in the Management Stockholder’s
Agreement or Sale Participation Agreement, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to do so shall be void. No such
benefit shall, prior to receipt thereof by the Participant, be in any manner
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the Participant.

(d) Participants shall not be, and shall not have any of the rights or
privileges of, stockholders of the Company in respect of any Shares purchasable
in connection with any Grant unless and until certificates representing any such
Shares have been issued by the Company to such Participants (or book entry
representing such Shares has been made and such Shares have been deposited with
the appropriate registered book-entry custodian).

(e) No election as to benefits or exercise of any Grant may be made during a
Participant’s lifetime by anyone other than the Participant except by a legal
representative appointed for or by the Participant.

(f) Absent express provisions to the contrary, any Grant under this Plan shall
not be deemed compensation for purposes of computing benefits or contributions
under any retirement or severance plan of the Company or other Service Recipient
and shall not affect any benefits under any other benefit plan of any kind now
or subsequently in effect under which the availability or

 

5



--------------------------------------------------------------------------------

amount of benefits is related to level of compensation. This Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.

(g) Unless the Committee determines otherwise, no benefit or promise under the
Plan shall be secured by any specific assets of the Company or any other Service
Recipient, nor shall any assets of the Company or any other Service Recipient be
designated as attributable or allocated to the satisfaction of the Company’s
obligations under the Plan.

 

7. Transfers and Leaves of Absence

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any other Service Recipient shall not be deemed
a termination of employment, and (b) a Participant who is granted in writing a
leave of absence or who is entitled to a statutory leave of absence shall be
deemed to have remained in the employ of the Company (and other Service
Recipient) during such leave of absence.

 

8. Adjustments

In the event of any stock split, spin-off, share combination, reclassification,
recapitalization, liquidation, dissolution, reorganization, merger, Change in
Control, payment of a dividend (other than a cash dividend paid as part of a
regular dividend program) or other similar transaction or occurrence which
affects the equity securities of the Company or the value thereof, the Committee
shall (i) adjust the number and kind of shares subject to the Plan and available
for or covered by Grants, (ii) adjust the share prices related to outstanding
Grants, and/or (iii) take such other action (including, without limitation
providing for payment of a cash amount to holders of outstanding Grants and
adjusting performance targets), in each case as it deems reasonably necessary to
address, on an equitable basis, the effect of the applicable corporate event on
the Plan and any outstanding Grants, without adverse tax consequences under
Section 409A of the Code. Any such adjustment made or action taken by the
Committee in accordance with the preceding sentence shall be final and binding
upon holders of Options and upon the Company.

 

9. Change in Control

In the event of a Change in Control: (a) if determined by the Committee in the
applicable Grant Agreement or otherwise determined by the Committee in its sole
discretion, any outstanding Grants then held by Participants which are
unexercisable or otherwise unvested or subject to lapse restrictions may
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (b) the Committee may, to the extent determined by the Committee
to be permitted under Section 409A of the Code, but shall not be obligated to:
(i) cancel such awards for Fair Market Value which for these purposes shall
equal the excess, if any, of the value of the consideration to be paid in the
Change in Control transaction to holders of the same number of Shares subject to
such Stock Options (or, if no consideration is paid in any such transaction, the
Fair Market Value of the Shares subject to such Stock Options) over the
aggregate option price of such Stock Options (and for the avoidance of doubt,
any Stock Options having an exercise price equal to or greater than the
consideration to be paid in the Change in Control may be cancelled without
payment in respect

 

6



--------------------------------------------------------------------------------

thereof); (ii) provide for the issuance of substitute awards that will preserve
in no less favorable a manner the otherwise applicable terms of any affected
Grants previously granted hereunder, as determined by the Committee in its sole
discretion; or (iii) provide that for a period of at least ten business days
prior to the Change in Control, any Stock Options shall be exercisable as to all
Shares subject thereto (where, for the avoidance of doubt, Participant shall
have the ability to request that such shares be withheld to satisfy the payment
of the exercise price of such Stock Options and/or to satisfy any tax
withholding obligations that the Participant may incur as a result of such
exercise) and that upon the occurrence of the Change in Control, such Stock
Options shall terminate and be of no further force and effect.

 

10. Amendment and Termination

(a) The Committee shall have the authority to make such amendments to any terms
and conditions applicable to outstanding Grants as are consistent with this
Plan, provided that no such action shall modify any Grant in a manner that is
disadvantageous in more than a de minimis manner to a Participant with respect
to any outstanding Grants, other than to correct any good faith typographical
error or omission or pursuant to Section 8, 9 or 10(c) hereof, without the
Participant’s consent, except as such modification is provided for or
contemplated in the terms of the Grant or this Plan.

(b) The Board may amend, suspend or terminate the Plan, except that no such
action, other than an action under Section 8, 9 or 10(c) hereof, may be taken
which would, without stockholder approval, increase the aggregate number of
Shares available for Grants under the Plan, decrease the price of outstanding
Grants, change the requirements relating to the Committee, extend the term of
the Plan. However, no such action shall be materially disadvantageous to a
Participant with respect to any outstanding Grants, other than pursuant to
Section 8, 9 or 10(c) hereof, without the Participant’s consent, except as
otherwise contemplated in the terms of the Grant or the Plan.

(c) This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Participant’s termination of employment with any Service Recipient the
Participant is a “specified employee” as defined in Section 409A of the Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of service is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months and one day following the Participant’s termination
of employment with all Service Recipients (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment and (ii) if any other payments of money or other
benefits due to the Participant hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred, if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
reasonably determined by the Board in consultation with the Participant,

 

7



--------------------------------------------------------------------------------

that does not cause such an accelerated or additional tax or result in an
additional cost to the Company (without any reduction in such payments or
benefits ultimately paid or provided to the Participant). Any payment of any
Award that is payable in installments shall be deemed a “separate payment” for
purposes of Section 409A of the Code.

 

11. Governing Law; International Participants

(a) This Plan shall be governed by and construed in accordance with the laws of
the State of Delaware applicable therein.

(b) With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or awards with respect to such Participants in order to conform such terms with
the requirements of local law or to obtain more favorable tax or other treatment
for a Participant, the Company or any other Service Recipient.

 

12. Withholding Taxes

The Company shall have the right to deduct from any payment made under the Plan
any federal, state or local income or other taxes required by law to be withheld
with respect to such payment. It shall be a condition to the obligation of the
Company to deliver Shares upon the exercise of a Stock Option that the
Participant pays to the Company such amount as may be requested by the Company
for the purpose of satisfying any liability for such withholding taxes.

 

13. Effective Date and Termination Dates

The Plan shall be effective on February 16, 2011 and shall terminate ten years
later, subject to earlier termination by the Board pursuant to Section 10, but
the terms of Grants made on or before the expiration of the Plan shall extend
beyond such expiration in accordance with their terms.

 

8